DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 03/02/2021 is acknowledged.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 03/02/2021. 
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 7-19 have been considered but are moot because the arguments do not apply to the same combination or interpretation of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 03/02/2021, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 7 recites “wherein each photoelectric conversion element of the plurality of photoelectric conversion elements includes a light absorption material, the light absorption material in the each photoelectric conversion element is configured to absorb a fifth light beam of a fifth wavelength”
However, as seen in Figure 2 of applicants drawings and paragraphs 0039 and 0034 of applicant’s specification, each photoelectric conversion element is not configured to absorb a fifth wavelength.  Photoelectric conversion element 200 absorbs “a light beam with a wavelength in a range from 495 nm to 570 nm”. PD 202 absorbs “a 
Therefore the limitation “the light absorption material in the each photoelectric conversion element is configured to absorb a fifth light beam of a fifth wavelength” is not described.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US 2016/0133865 A1).

Regarding claim 18, Yamaguchi teaches an electronic apparatus (Yamaguchi, Fig. 24, Paragraphs 0258-0259), comprising: 

each pixel of the plurality of pixels includes a stacked structure including a plurality of photoelectric conversion elements (Yamaguchi, Fig. 9, first photoelectric conversion unit (52, 53b, 53c), photodiodes PD1 and PD2, Paragraphs 0168-0170), wherein the plurality of photoelectric conversion elements includes: 
a first photoelectric conversion element configured to: absorb a first light beam of a first wavelength; and generate electrical charges based on the absorption of the first light beam (Yamaguchi, Fig. 9, PD1 (Blue)); and 
a second photoelectric conversion element configured to: absorb a second light beam of a second wavelength different from the first wavelength; and generate electrical charges based on the absorption of the second light beam (Yamaguchi, Fig. 9, PD2 (Red)), and 
the set of phase difference detection pixels (Yamaguchi, Figs. 1 and 9, Pixels 2PA and 2PB) includes: 
a first phase difference detection pixel that includes (Yamaguchi, Fig. 9, Pixels 2PA) a first color filter (Yamaguchi, Fig. 9, first photoelectric conversion unit (52, 53b, 53c) of Pixel 2PA, Paragraph 0083, Photoelectric conversion unit (52, 53b, 53c) of Pixel 2PA filters out a green color. Therefore, the photoelectric conversion element may also be considered to be color filters.), wherein the first color filter is configured to absorb a third light beam of a third wavelength, and the first color filter that partially covers an upper face of one of the first photoelectric conversion element or the second 
a second phase difference detection pixel (Yamaguchi, Fig. 9, Pixels 2PB) that includes a second color filter (Yamaguchi, Fig. 9, PD1 (Blue) of Pixel 2PB, Paragraph 0078), wherein the second color filter is configured to absorb a fourth light beam of a fourth wavelength different from the third wavelength (Yamaguchi, Fig. 9, PD1 (Blue) of Pixel 2PB, Paragraph 0078, PD1 (Blue) absorbs blue wavelengths.), the second color filter covers an upper face of one of the first photoelectric conversion element or the second photoelectric conversion element of the second phase difference detection pixel (Yamaguchi, Fig. 9, PD1 (Blue) of Pixel 2PB, The second color filter fully covers (and therefore partially covers) an upper surface of the photodiode PD2.), and 
a position of the second color filter in the second phase difference detection pixel is different from a position of the first color filter in the first phase difference detection pixel (Yamaguchi, Fig. 9, The position of PD1 (Blue) of pixel 2PB is different from the position of photoelectric conversion unit (52, 53b, 53c) of Pixel 2PA).
Claims 1 and 17 are rejected for the same reasons as claim 18.

Regarding claim 7, Yamaguchi teaches the solid-state imaging element according to claim 1 (see claim 1 analysis), wherein each photoelectric conversion element of the plurality of photoelectric conversion elements includes a light absorption material, the light absorption material (Yamaguchi, Paragraph 0083) in the each 

Regarding claim 8, Yamaguchi teaches the solid-state imaging element according to claim 1 (see claim 1 analysis), wherein the first color filter includes a first component identical to a second component of a light absorption material in one photoelectric conversion element of the plurality of photoelectric conversion elements of the first phase difference detection pixel (Yamaguchi, Fig. 9, The first color filter (photoelectric conversion unit (52, 53b, 53c)) includes identical components to one photoelectric conversion element (photoelectric conversion unit (52, 53b, 53c)).).

Regarding claim 9, Yamaguchi teaches the solid-state imaging element according to claim 1 (see claim 1 analysis), wherein at least one photoelectric conversion element of the plurality of photoelectric conversion elements includes an organic photoelectric conversion film (Yamaguchi, Figs. 9-10, first photoelectric conversion unit (52, 53b, 53c), Paragraphs 0168).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2016/0133865 A1) in view of Manda Shuji (WO2016/104177A1, Translation provided) in view of Oishi (US 2015/0244951 A1).

Regarding claim 3, Yamaguchi teaches the solid-state imaging element according to claim 1 (see claim 1 analysis). However, Yamaguchi does not teach wherein each of the first color filter and second color filter has one of a rectangular shape or a triangular shape.
In reference to Manda Shuji (Hereafter referred as Manda), Manda teaches wherein the first color filter has a rectangular shape (Manda, Figs. 2 and 3, upper electrode 53, photoelectric conversion film 52 and lower electrodes 51, Page 4, Lines 7-12 and 21-22, The photoelectric conversion element is seen to be a color filter and Figure 3 shows the color filter having a rectangular shape seen from above.
These arts are analogous since they are both related to organic photoelectric conversion elements. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Yamaguchi with the explicit teaching of using a rectangular shape for the 
However, the combination of Yamaguchi and Manda does not teach wherein the second color filter has one of a rectangular shape or a triangular shape.
In reference to Oishi, Oishi teaches wherein a photodiode has one of a rectangular shape or a triangular shape (Oishi, Fig. 4, Paragraph 0049).
These arts are analogous since they are all related to photoelectric conversion elements. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yamaguchi and Manda with the explicit teaching of using a rectangular shape for the photodiodes as seen in Oishi since it is known to use rectangular shaped pixels in a grid shaped pixel array and would provide similar and expected results for pixel placements in a pixel array. Therefore, the second color filter has one of a rectangular shape since the second color filter (Yamaguchi, Fig. 9, PD1 (Blue) of Pixel 2PB) is a photodiode.

Claims 1-2, 4, 7, 9-11, 13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al. (US 2015/0325606 A1) in view of Fujii (US 2012/033115 A1).

Regarding claim 18, Togashi el al. (hereafter referred as Togashi) teaches an electronic apparatus (Togashi, Fig. 21, Paragraph 0191), comprising: 

each pixel of the plurality of pixels includes a stacked structure including a plurality of photoelectric conversion elements (Togashi, Fig. 3, photoelectric conversion film 32, photodiode PD1 and second photodiode PD2, Paragraph 0072), wherein the plurality of photoelectric conversion elements includes: 
a first photoelectric conversion element configured to: absorb a first light beam of a first wavelength; and generate electrical charges based on the absorption of the first light beam (Togashi, Fig. 3, photoelectric conversion film 32, Paragraph 0071-0072); and 
a second photoelectric conversion element configured to: absorb a second light beam of a second wavelength different from the first wavelength; and generate electrical charges based on the absorption of the second light beam (Togashi, Fig. 3, photodiode PD1, Paragraph 0072 and 0074).
However, Togashi does not teach including a set of phase difference detection pixels for focus detection; the set of phase difference detection pixels includes: a first phase difference detection pixel that includes a first color filter, wherein the first color filter is configured to absorb a third light beam of a third wavelength, and the first color filter that partially covers an upper face of one of the first photoelectric conversion element or the second photoelectric conversion element of the first phase difference detection pixel; and 	a second phase difference detection pixel that includes a second color filter, wherein the second color filter is configured to absorb a fourth light beam of a fourth wavelength different from the third wavelength, the second color filter covers an 
In reference to Fujii, Fujii teaches a solid-state imaging element including a set of phase difference detection pixels for focus detection (Fujii, Figs. 4B, G pixels 230 and 231, Paragraph 0077, 8B and 8B, Paragraphs 0110); 
the set of phase difference detection pixels includes: 
a first phase difference detection pixel (Fuji, Fig. 4B, G pixel 230) that includes a first color filter (Fuji, Fig. 4B, Gs Filter 232), wherein the first color filter is configured to absorb a third light beam of a third wavelength (Fuji, Fig. 5B, Gs 236), and the first color filter that partially covers an upper face of one of a photoelectric conversion element (Fuji, Fig. 8B, light receiving device 402, Paragraph 0095) of the first phase difference detection pixel (Fuji, Fig. 4B, G pixel 230, Fig. 8B); and 	
a second phase difference detection pixel (Fuji, Fig. 4B, G pixel 231) that includes a second color filter (Fuji, Fig. 4B, G1 Filter 233), wherein the second color filter is configured to absorb a fourth light beam of a fourth wavelength different from the third wavelength (Fuji, Fig. 5B, G1 237), the second color filter covers an upper face of one of a first photoelectric conversion element the second phase difference detection pixel (Fuji, Fig. 4B, G pixel 231, Fig. 8B), and 
a position of the second color filter in the second phase difference detection pixel is different from a position of the first color filter in the first phase difference detection 
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Togashi with the use of color filters for phase detection as seen in Togashi to allow certain pixels to be used for focus detection.
Claims 1 and 17 are rejected for the same reasons as claim 18.

Regarding claim 2, the combination of Togashi and Fujii teaches the solid-state imaging element according to claim 1 (see claim 1 analysis), wherein the first color filter covers half of the upper face of the first photoelectric conversion element of the first phase difference detection pixel, and the second color filter covers half of the upper face of the first photoelectric conversion element of the second phase difference detection pixel (Fuji, Fig. 8B).

Regarding claim 4, the combination of Togashi and Fujii teaches the solid-state imaging element according to claim 1 (see claim 1 analysis), wherein each phase difference detection pixel of the set of phase difference detection pixels further includes a lens part on the stacked structure (Togashi, Fig. 3, lens 39, Fujii, Fig. 8B, microlens 401), and 


Regarding claim 7, the combination of Togashi and Fujii teaches the solid-state imaging element according to claim 1 (see claim 1 analysis), wherein each photoelectric conversion element of the plurality of photoelectric conversion elements includes a light absorption material (Togashi, Paragraphs 0072 and 0074), 
the light absorption material in the each photoelectric conversion element is configured to absorb a fifth light beam of a fifth wavelength (Togashi, Paragraph 0072, The first photoelectric conversion element absorbs green light (fifth wavelength).), and 
the third wavelength of the third light beam absorbed by the first color filter is substantially identical to the fifth wavelength of the fifth light beam absorbed by the light absorption material in one photoelectric conversion element of the plurality of photoelectric conversion elements of the first phase difference detection pixel (Fuji, Figs. 5A and 5B, The third wavelength and fifth wavelength are substantially identical (green).).

Regarding claim 9, the combination of Togashi and Fujii teaches the solid-state imaging element according to claim 1 (see claim 1 analysis), wherein at least one photoelectric conversion element of the plurality of photoelectric conversion elements includes an organic photoelectric conversion film (Togashi, Fig. 3, photoelectric conversion film 32, Paragraph 0073).

the stacked structure further includes a third photoelectric conversion element (Togashi, Fig. 3, PD2, Paragraph 0065), of the plurality of photoelectric conversion elements, below the second photoelectric conversion element (Togashi, Fig. 3), and 
the first color filter partially covers the upper face of the first photoelectric conversion element of the first phase difference detection pixel (Fuji, Fig. 8B, Togashi, Fig. 3).

Regarding claim 11, the combination of Togashi and Fujii teaches the solid-state imaging element according to claim 10 (see claim 10 analysis), wherein the third wavelength of the third light beam absorbed by the first color filter is equal to the first wavelength of the first light beam absorbed by the first photoelectric conversion element of the first phase difference detection pixel (Fujii, Fig. 9, Paragraph 0129, Togashi, Paragraph 0072, The color filter and first photoelectric conversion element absorb a green wavelength.).

Regarding claim 13, the combination of Togashi and Fujii teaches the solid-state imaging element according to claim 10 (see claim 10 analysis), wherein 
the third photoelectric conversion element is configured to absorb a fifth light beam of a fifth wavelength (Togashi, Paragraph 0074), and
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al. (US 2015/0325606 A1) in view of Fujii (US 2012/033115 A1) in view of Yamaguchi (US 2016/0133865 A1).

Regarding claim 3, the combination of Togashi and Fujii teaches the solid-state imaging element according to claim 1 (see claim 1 analysis). However, the combination of Togashi and Fujii does not explicitly teach wherein each of the first color filter and the second color filter has one of a rectangular shape or a triangular shape (Examiner notes Fujii teaches square pixels and half the pixel is covered with a color filter and would therefore imply the color filter is rectangular. However, it is not explicitly stated.).
In reference to Yamaguchi, Yamaguchi teaches a filter used for phase difference pixels has a rectangular shape (Yamaguchi, Fig. 8, shielding film 101, Paragraph 0163). 
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Togashi .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al. (US 2015/0325606 A1) in view of Fujii (US 2012/033115 A1) in further view of Watanabe et al. (US 2011/0216212 A1).

Regarding claim 8, the combination of Togashi and Fujii teaches the solid-state imaging element according to claim 1 (see claim 1 analysis). However, the combination of Togashi and Fujii does not teach wherein the first color filter includes a first component identical to a second component of a light absorption material in one photoelectric conversion element of the plurality of photoelectric conversion elements of the first phase difference detection pixel.
In reference to Watanabe et al. (hereafter referred as Watanabe), Watanabe teaches wherein a color absorption material including various organic dyes or the like can be used (Watanabe, Paragraph 0071).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Togashi and Fujii with the use of dyes for color absorption in the photoelectric conversion element and color filter since it is a known color absorption material and would provide similar and expected results of filtering or absorbing light.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al. (US 2015/0325606 A1) in view of Fujii (US 2012/033115 A1) in view of Okazawa (US 2016/0234428 A1).

Regarding claim 12, the combination of Togashi and Fujii teaches the solid-state imaging element according to claim 10 (see claim 10 analysis) wherein the color filter absorbs a light beam with a wavelength that is equal to a wavelength of a light beam to be absorbed by the corresponding first or third photoelectric conversion element (Fujii, Fig. 22, Paragraph 0215-0217, Togashi, Paragraph 0072, Fujii states pixels other than green pixels may be used as the phase detection pixels and provides an example of using red pixels. If red or green color filters are used for phase detection, the color filter and the first or third photoelectric conversion absorb a same wavelength.)
However, the combination of Togashi and Fujii does not teach the third wavelength of the third light beam absorbed by the first color filter is equal to the second wavelength of the second light beam absorbed by the second photoelectric conversion element of the first phase difference detection pixel.
In reference to Okazawa, Okazawa explicitly teaches a blue wavelength may be used for phase detection (Okazawa, Fig. 2, Paragraph 0054).
These arts are analogous since they are all related imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Togashi and Fujii with the teaching of using the blue wavelength for phase detection since it is known to also use .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al. (US 2015/0325606 A1) in view of Fujii (US 2012/033115 A1) in view of Sul et al. (US 2013/0093911 A1).

Regarding claim 14, the combination of Togashi and Fujii teaches the solid-state imaging element according to claim 11 (see claim 11 analysis), wherein the first photoelectric conversion element includes; 
an upper electrode (Togashi, Fig. 3, top electrode 33); 
a lower electrode (Togashi, Fig. 3, bottom electrode 31); and 
a photoelectric conversion film between the upper electrode and the lower electrode (Togashi, Fig. 3, photoelectric conversion film 32), wherein
the photoelectric conversion film is configured to generate an electric charge (Togashi, Paragraph 0008),
the lower electrode is an electrical charge accumulating electrode that faces the photoelectric conversion film (Togashi, Paragraphs 0076-0077), and
the first lower electrode is configured to attract the electrical charge generated at the photoelectric conversion film (Togashi, Paragraphs 0076-0077).

In reference to Sul et al. (hereafter referred as Sul), Sul teaches a lower electrode divided into a first lower electrode and a second lower electrode (Sul, Fig. 6, Second and Third Electrodes 222 and 223), the first lower electrode is faces the photoelectric conversion film across an insulating film (Sul, Fig. 6, insulation layer 280, Paragraph 0101), the first lower electrode is configured to attract the electrical charge (Sul, Fig. 7, Paragraphs 0101 and 0110).
These arts are analogous since they are both related to organic photoelectric conversion elements. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Togashi and Fujii with the insulating layer as seen in Sul to intensively integrate electrons generated in the organic photoelectric conversion layer and form a storage node (Sul, Paragraph 0101, Fig. 7).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al. (US 2015/0325606 A1) in view of Fujii (US 2012/033115 A1) in further view of Lin et al. (US 2015/0270298 A1).

Regarding claim 19, the combination of Togashi and Fujii teaches the solid-state imaging element according to claim 1 (see claim 1 analysis). However, the combination 
In reference to Lin et al. (hereafter referred as Lin), Lin teaches each pixel of the plurality of pixels further comprises a refractive index layer above the first photoelectric conversion element wherein a color filter layer is in the refractive index layer (Lin, Fig. 2, Paragraph 0027).
These arts are analogous since they are all related to photoelectric conversion elements. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Togashi and Fujii with the method of placing the color filters in a refractive index layer since it is known to place color filters in a refractive index layer and to allow the microlenses to be formed integrally together in the same step of a deposition, photolithography and etching process (Lin, Paragraph 0028).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WESLEY J CHIU/           Examiner, Art Unit 2698                                                                                                                                                                                             
/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698